Citation Nr: 0607112	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from August 1969 to 
September 1970.

In July 2003, the Board requested that an appropriate 
specialist review the veteran's medical records in order to 
evaluate the etiology of any psychiatric disorder.  
Specifically, the reviewer was requested to provide an 
opinion as to whether it is as likely as not that any 
documented psychiatric disorder was related to symptoms or 
signs the veteran may have had prior to service, in service, 
or within one year of separation from service.  The reviewer 
was also asked to offer an opinion as to whether the 
veteran's documented psychiatric condition pre-existed 
service and, if so, whether it is at least as likely as not 
that any pre-existing psychiatric disorder was aggravated 
(increased in severity beyond the normal progression) by any 
incident of service.  

A detailed review of the veteran's medical records was 
conducted in September 2005.  The VA examiner concluded that 
there was no relationship between the veteran's current 
diagnoses of depression, polysubstance abuse, and personality 
disorder and his period of service where he was diagnosed 
with schizoid personality disorder and had group living 
adjustment difficulties.  Furthermore, the VA examiner stated 
that it is not likely that his period of service caused his 
current diagnosed psychiatric disorder.

The examiner provided the necessary information with respect 
to whether the veteran's psychiatric disorder was related to 
service, but did not provide an opinion as to whether the 
disorder was related to symptoms or signs the veteran may 
have had prior to service or within one year of separation 
from service.  Nor did the examiner opine as to whether the 
psychiatric disorder pre-existed service and, if it did pre-
exist service, whether it was aggravated by any incident of 
service.  These opinions need to be obtained, as the law 
requires compliance with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board's July 2003 remand included an 
instruction that the RO obtain relevant treatment records 
from any private facility, including the Georgia War 
Veterans' Home (GWVH).  It does not appear that those records 
have been associated with the claims folder.  Moreover, the 
veteran submitted a request for change of address in January 
2006, indicating that he now resides at the Wheeler Building 
of the GVWH.  See VA Form 20-572.  The RO should ensue that 
all medical records, including those from the veteran's 
recent admission to the GWVH, are associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical treatment records from the GWVH.  
The veteran should provide assistance in 
obtaining these records.

2.  The RO should obtain any medical 
treatment records from the Carl Vinson VA 
Medical Center in Dublin, Georgia from 
June 1999 to the present.

3.  The RO should return the claims file 
to the VA examiner who reviewed the 
veteran's medical records in September 
2005.  The examiner should be asked to 
add his opinion to the prior report 
regarding: (a) whether it is as likely as 
not that any documented psychiatric 
disorder was related to symptoms or signs 
the veteran may have had prior to service 
or within one year of separation from 
service; and (b) whether the veteran's 
documented psychiatric condition pre-
existed service and, if so, whether it is 
at least as likely as not that any pre-
existing psychiatric disorder was 
aggravated (increased in severity beyond 
the normal progression) by any incident 
of service.

A complete rationale should be provided.  
If the examiner who reviewed the 
veteran's medical records in September 
2005 is unavailable, the RO should obtain 
another examiner to review the records 
for the purpose of obtaining the 
requested information.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 
 
